Judgment, Supreme Court, New York County (Juan M. Merchan, J.), rendered March 21, 2011, convicting defendant, after a jury trial, of robbery in the first degree, robbery in the second degree (two counts), burglary in the first degree (two counts) and assault in the second *540degree, and sentencing her to an aggregate term of 10 years, unanimously affirmed.
The court correctly denied defendant’s request for an intoxication charge (see Penal Law § 15.25). There was insufficient evidence, even when viewed in the light most favorable to defendant, for a reasonable person to entertain a doubt as to the element of intent on the basis of intoxication (see People v Perry, 61 NY2d 849 [1984]; People v McCray, 56 AD3d 359 [1st Dept 2008], lv denied 12 NY3d 760 [2009]; People v Manning, 1 AD3d 241, 241 [1st Dept 2003], lv denied 1 NY3d 630 [2004]).
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We find the sentence not to be excessive. Concur — Andrias, J.P, Friedman, DeGrasse, Freedman and Abdus-Salaam, JJ.